Citation Nr: 0723148	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-07 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for migraine headaches for the period from September 5, 1994 
to September 7, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to May 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by a Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  In that decision, the RO changed the effective date 
for a 30 percent disability rating for migraine headaches 
from February 8, 1997, to September 5, 1994.

Although not entirely clear, in a an August 2006 letter, the 
veteran appears to report that she terminated her employment 
due to her service-connected migraine headache disability.  
This matter is referred to the RO for clarification as to 
whether the veteran is raising a new claim of entitlement to 
a total rating based on individual unemployability. 


FINDING OF FACT

From September 5, 1994, to September 7, 2001, the veteran's 
migraine headaches increased in frequency to more than one a 
month, and caused her to miss several partial or whole days 
of work per month resulting in a disability picture which 
more nearly approximated severe economic inadaptability.


CONCLUSION OF LAW

From September 5, 1994, to September 7, 2001, disability due 
to the veteran's migraine headaches met the criteria for a 50 
percent rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 
8100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, in September 2003, the RO issued the veteran a 
VCAA notice.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate the 
pending claim for an increased rating for migraine headaches.  
The notice did not inform the veteran of the type of evidence 
necessary to establish an effective date for any rating 
increase.  The present appeal, however, relates to the rating 
for a specified period.  Therefore, the issue of an effective 
date is not relevant with respect to the present appeal.  In 
the decision below, the Board grants the claim for a higher 
rating for the period addressed in this appeal, and the 50 
percent rating being assigned is the highest available 
scheduler rating for migraine headaches.  As the Board has 
made a favorable decision in this appeal, the Board need not 
provide further notification or assistance to the veteran.  
The Board also does not need to discuss further VA's 
compliance with the laws and regulations involving 
notification and the development of evidence.

Rating for Migraine Headaches

The veteran has service-connected migraine headaches.  The RO 
has assigned several ratings for that disability, with 
increased ratings reflecting increasing disability over time.  
In a September 1991 rating decision, the RO granted service 
connection for migraine headaches, and assigned an initial 
rating of 10 percent effective from May 2, 1991, the day 
after the veteran's separation from service.  In an April 
1997 rating decision, the RO increased the rating from 10 
percent to 30 percent, effective February 8, 1997.  The 
veteran did not initiate an appeal from the April 1997 rating 
decision and it became final.  38 U.S.C.A. § 7105(c).

The veteran subsequently filed another claim for an increased 
rating, and in an August 2002 rating decision, the RO 
increased the rating from 30 percent to 50 percent, effective 
from September 7, 2001.  The veteran did not initiate an 
appeal from the August 2002 rating decision, and it too 
became final.  38 U.S.C.A. § 7105(c).

Subsequent communications from the veteran's representative 
questioned the effective date.  In a May 2005 rating 
decision, the RO changed the effective date for the 
30 percent rating to September 5, 1994, finding that the 
effective date assigned in the April 1997 rating decision was 
based on clear and unmistakable error.  The current appeal 
arises from the May 2005 rating action with the veteran now 
contending that a 50 percent rating is warranted for the 
period from September 5, 1994, to September 7, 2001.  

Before proceeding with an analysis of the underlying facts, 
the Board acknowledges that the prior April 1997 and August 
2002 rating decisions were not appealed and therefore they 
became final.  Principles of finality would preclude any 
review and readjudication of the ratings assigned by those 
decisions.  However, the May 2005 rating decision found clear 
and unmistakable error in the April 1997 rating decision.  In 
reviewing the May 2005 rating decision and the January 2006 
statement of the case, it appears that the RO discussed the 
reasons for not assigning a higher rating during the period 
in question.  The Board believes that the May 2005 decision 
finding clear and unmistakable error was not limited to the 
question of the proper effective date for a 30 percent 
rating, but also encompassed consideration of whether or not 
a rating in excess of 30 percent was warranted.  Therefore, 
the Board proceeds to review the RO's decision with regard to 
the proper rating to be assigned. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The issue on appeal 
in this case is the rating of the veteran's migraine 
headaches for the period from September 5, 1994, to September 
7, 2001.

The veteran's service-connected migraine headaches has been 
rated by the RO under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  That Diagnostic Code provides the 
following criteria for evaluating migraine headaches:

With very frequent completely prostrating 
and prolonged attacks productive of 
severe economic inadaptability  
.........................................
........ 50 percent

With characteristic prostrating attacks 
occurring on an average once a month over 
last several months
   ..................................................... 30 percent

With characteristic prostrating attacks 
averaging one in 2 months over last 
several months  ................ 10 
percent

With less frequent attacks  
............................... 0 percent

Medical treatment records, employment information, and 
statements from the veteran provide evidence with respect to 
the frequency, severity, and occupational effects of the 
veteran's migraine headaches during the period from September 
5, 1994, to September 7, 2001.  Medical records show an 
increase in frequency of migraines over time.  On VA medical 
examination in September 1991, the veteran reported having a 
migraine once every one to two months.  Between August 1993 
and October 1996, the veteran had numerous to the emergency 
room (ER) at a VA Medical Center for medication to treat 
severe migraines.  Beginning with an ER visit on September 5, 
1994, and continuing through 1996, the frequency of the ER 
visits was on average once a month.  Thereafter, VA 
physicians increasingly treated the veteran's migraines 
through regular outpatient visits, with daily preventative 
medications as well as medications to address the headaches 
while they were occurring.  The medical records show reports 
of frequency of severe migraines increasing from one a month 
in 1995, to two a month in 1997, four a month in 2000, and up 
to six a month in 2001.

In June 2006, the veteran had a videoconference hearing 
before the undersigned Veterans Law Judge.  She indicated 
that in the period from 1994 forward she experienced three or 
more migraines per month.  She reported that her migraines 
caused her to miss many partial or complete days of her work 
as a fitness instructor.  She stated that she exhausted her 
sick and annual leave, 200 to 300 hours per year, though time 
missed because of headaches, and that only two or three days 
of annual leave per year were for purposes other than 
headaches.  She reported that because of her migraines she 
had stopped working a second job that she had held.

The veteran has submitted copies of her employee leave 
records from April 1995 through 2002.  Those records show 
that in 1995 through 2001 the veteran used sick or annual 
leave for whole or partial days on average five days a month.

In November 1999, Mr. S. W. wrote that he had supervised the 
veteran at work for over two years.  Mr. W. indicated that 
the veteran was a good employee, but that her migraines were 
having an increased effect on her attendance and 
productivity.  In a June 2002 statement, Mr. S. C. indicated 
that the veteran's migraine had a negative impact on her 
ability to complete college courses that she was taking.  
Mr. C indicated that he had noted these difficulties as early 
as 1999, and that problems persisted despite accommodations 
that had been made.  In July 2005, Mr. W. A. D. wrote that 
the veteran had been absent from duty, due to her migraine 
headaches, a total of 290 hours, some in partial days and 
some in whole days, over the preceding twelve months.

The medical and work evidence tends to support the veteran's 
account that in 1994 to 2001 her migraines increased in 
frequency above once a month, and had significant effects on 
her employment, as well as on other vocational activity such 
as college coursework.  During the period from September 5, 
1994, to September 7, 2001, the disabling effects of the 
veteran's migraines appeared to be somewhat between the 
criteria for 30 and 50 percent ratings under Diagnostic Code 
8100.  The veteran's representative has assisted in this 
appeal by directing the Board's attention to the Court's 
decision in Pierce v. Principi, 18 Vet. App. 440 (2004), a 
case that addressed a rating for migraine headaches.  In that 
case, the Court noted that Diagnostic Code 8100 does not 
require that a veteran be completely unable to work in order 
to qualify for a 50 percent rating, as total unemployability 
would warrant a 100 percent rating.  See Pierce at 446.  In 
this case, during the relevant period the veteran missed on 
average five whole or part days of work per month due to 
migraines.  An employer and a college counselor confirmed the 
functional difficulty produced by the migraines.  Resolving 
all doubt in the veteran's favor, the Board believes that the 
disability picture in this case during the pertinent time 
period more nearly approximated the criteria required for a 
50 percent rating.  A 50 percent rating for that period is 
therefore warranted pursuant to 38 C.F.R. § 4.7.

As noted earlier in this decision, a 50 percent rating is the 
highest scheduler rating available under Code 8100.  The 
Board also points out that at the June 2006 hearing, the 
veteran stated that she was only looking for a higher rating 
during the period from September 1994 and September 2001.  
This decision of the Board effectively grants the full 
benefit sought by the veteran in this appeal.


ORDER

Entitlement to a 50 percent rating for migraine headaches, 
for the period from September 5, 1994, to September 7, 2001, 
is warranted.  The appeal is granted to this extent, subject 
to the laws and regulations controlling payment of VA 
monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


